DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 3/15/21. These drawings are acceptable.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2021/0248353).

Regarding claim 1, Yu discloses a fever scanner (see fig. 1), comprising: a thermal camera (see 2 in fig. 1) configured to capture a thermal image of a person (see Abstract); and a distance sensor (see 1 and 3 in fig. 1) configured to measure a distance between the person and the fever scanner (see Abstract); wherein the fever scanner is configured to determine a first temperature from the thermal image (see 2 in fig. 1) and calculate a second temperature (see 5 in fig. 1) of the person based on the first temperature and the distance (e.g. see ¶ [0024]).

Regarding claim 2, Yu further discloses wherein the distance sensor includes an optical camera configured to sense lights visible to human eyes and reflected from the person (see Face imaging camera in fig. 1; e.g. see ¶ [0023]).

Regarding claims 6 and 14, Yu further discloses wherein the optical camera is configured to capture an optical image of the person (e.g. see ¶ [0030]); and the distance sensor is configured to recognize a face portion of the person in the optical image and determine the distance based on the face portion (e.g. see ¶ [0030]).

Regarding claims 7 and 15, Yu further discloses wherein the face portion of the person in the optical image is identified using an artificial neural network (e.g. see ¶ [0024]).

Regarding claims 9 and 16, Yu further discloses wherein the optical camera is configured to capture an optical image of the person (e.g. see ¶ [0030]); and the distance sensor is configured to determine the distance by applying the optical image as an input to an artificial neural network (e.g. see ¶ [0024]).

Regarding claim 10, Yu further discloses comprising: a user interface configured to provide an alert when the second temperature is above a threshold (see 6 and 9 in fig. 1).

Regarding claim 12, Yu discloses wherein the distance sensor includes a depth camera or an ultrasound generator (see 3 in fig. 1).

Regarding claim 13, the claim(s) recite a method with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.

Regarding claim 3, although Yu discloses wherein the thermal camera is configured to sense intensity of radiation from the person (e.g. see ¶ [0022]), it is noted that Yu does not provide the particular wherein the radiation is infrared radiation.
Although it is not explicitly recited, it is conventional in the art for thermal image to utilize infrared radiation.  The Examiner takes official notice that infrared radiation is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize infrared radiation for the benefit of detecting object temperature.

Regarding claim 4, Yu further discloses wherein the first temperature is based on the intensity of the infrared radiation (see 2 in fig. 1); and the second temperature is calculated based on an empirical formula as a function of the distance (see 5 in fig. 1).

Regarding claim 5, Yu further discloses wherein the empirical formula provides a difference between the first temperature and the second temperature (e.g. see ¶ [0024]); and the difference is a linear function of the distance (e.g. see ¶ [0023]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Matsimanis et al. (US 2018/0239977).

Regarding claim 8, Yu does not discloses wherein the distance sensor is configured to determine a size of the face portion in the optical image and calculates the distance based on the size of the face portion.
However, Matsimanis discloses a face temperature detection system wherein the distance sensor is configured to determine a size of the face portion in the optical image and calculates the distance based on the size of the face portion (e.g. see ¶ [0027]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Matsimanis teachings of facial size determination into Yu facial recognition for the benefit of validating temperature range taken is that of a human face.


5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jeon et al. (US 2017/0241843).

Regarding claim 11, Yu does not disclose wherein the user interface is configured to present the optical image with an outline indicating a preferred location of an outline of the person in the optical image; and the user interface is further configured to present the thermal image concurrently with the optical image being presented in the user interface. 
However, Jeon discloses a temperature sensor wherein the user interface is configured to present the optical image with an outline indicating a preferred location of an outline of the person in the optical image (see figs. 17A-17B); and the user interface is further configured to present the thermal image concurrently with the optical image being presented in the user interface (see figs. 17A-17B). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Jeon teachings of user guide interface into Yu interface for the benefit of acquiring temperature information adaptively according to a degree of a motion of an electronic device.

	
6.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lane et al. (US 2015/0265159).

Regarding claim 17, the claim(s) recite an apparatus (e.g. see ¶ [0002]) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.
Although Yu discloses the apparatus, it is noted that Yu does not provide a housing adapted to position the apparatus at a fixed location facing a person arriving at a vicinity of the location.
However, Lane discloses that it is well-known in the art that noncontact thermometry system comprises a housing adapted to position the apparatus at a fixed location facing a person arriving at a vicinity of the location (see 100 in fig. 1).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lane teachings of fixed system into Yu temperature measurement for the benefit of realizing real life application.

Regarding claim 18, the claim(s) recite analogous limitations to claim 9, and is/are therefore rejected on the same premise.


Regarding claim 20, the claim(s) recite analogous limitations to claim 3, and is/are therefore rejected on the same premise.


	
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lane in view of Wagner (US 8,374,438).
	
Regarding claim 19, Yu does not discloses wherein a resolution of the optical camera is greater than a resolution of the thermal camera.
However, Wagner discloses that it is well-known in the art wherein a resolution of the optical camera is greater than a resolution of the thermal camera (see C3, L23-27).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wagner teachings of camera resolution into Yu cameras for the benefit of improve viewer view experience with a quality image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485